Citation Nr: 1829490	
Decision Date: 06/12/18    Archive Date: 06/27/18

DOCKET NO.  15-12 153	)	DATE
	)
	)


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in a March 27, 2014 Board of Veterans' Appeals (Board) decision that denied service connection for a bilateral breast disability.

2. Whether there was CUE in a March 27, 2014 Board of Veterans' Appeals (Board) decision that denied service connection for a bilateral feet neuropathy.


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel




INTRODUCTION

The Veteran, who is the moving party, had active service from October 1967 to December 1968.

This matter is currently before the Board on the moving party's December 2014 motion for revision or reversal on the grounds of CUE in the March 27, 2014 Board decision denying service connection for both a bilateral breast disability and bilateral feet neuropathy, including as secondary to herbicide exposure.

As an initial matter, the Board notes that the moving party is alleging the same error was made as to both of the issues addressed in the motion, specifically, that the Board relied on incorrect facts in determining that the Veteran was not exposed to herbicide agents during service.  As such, the Board will address simultaneously whether there is CUE in the March 27, 2014 Board decision denying service connection for a bilateral breast disability and bilateral feet neuropathy. 


FINDINGS OF FACT

1. In a final decision dated March 27, 2014, the Board denied service connection for a bilateral breast disability and bilateral feet neuropathy, including as secondary to herbicide exposure.  The moving party was provided with a copy of the decision and did not appeal the Board decision to the United States Court of Appeals for Veterans Claims (Court).

2. The moving party has not alleged an error of fact or law in the March 27, 2014 Board decision that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error. 


CONCLUSIONS OF LAW

1. Clear and unmistakable error in the Board's March 27, 2014 decision that denied service connection for a bilateral breast disability, including as secondary to herbicide exposure, has not been established.  38 U.S.C. §§ 5109A, 7111 (2012); 38 C.F.R. §§ 20.1400-1411 (2017). 

2. Clear and unmistakable error in the Board's March 27, 2014 decision that denied service connection for bilateral feet neuropathy, including as secondary to herbicide exposure, has not been established.  38 U.S.C. §§ 5109A, 7111 (2012); 38 C.F.R. §§ 20.1400-1411 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Caselaw, Statutory, and Regulatory Provisions

A prior final Board decision must be reversed or revised where evidence establishes that there is CUE in the prior final decision.  38 U.S.C. §§ 5109A, 7111; 38 C.F.R. §§ 20.1400-02.  All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error. Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board finds that the present motion complied with these requirements and the motion is properly before the Board for consideration on the merits.

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice.  38 C.F.R. Part 20.  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 U.S.C. § 7111; 38 C.F.R. §§ 20.1403, 20.1404.

The Court has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).  

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the moving party with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).

Before deciding a claim, the Board is required to consider all relevant evidence of record and to consider and discuss in its decision all "potentially applicable" provisions of law and regulation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); Weaver v. Principi, 14 Vet. App. 301, 302 (2001) (per curiam order).  In addition, the Board must include in its decision a written statement of the reasons or bases for its findings and conclusions, adequate to enable an appellant to understand the precise basis for the Board's decision.  38 U.S.C. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record").  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir.1996) (table); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Discussion

The Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to CUE claims, and therefore need not be discussed herein.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 38 C.F.R. § 20.1411(c).

In the present case, the moving party alleges CUE in a March 27, 2014 Board decision that denied service connection for a bilateral breast disability and bilateral feet neuropathy, including as secondary to herbicide agent exposure.  The pertinent laws and regulations at the time of this decision were similar, if not essentially the same, as they are now.  Specifically, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents during that service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. § 1116(f) (2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service, but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations where the conditions of service involved duty or visitation to the Republic of Vietnam.  38 U.S.C. 1116(a)(1) (2002); 38 C.F.R. 3.307(a)(6)(iii) (2013).  A veteran must have actually been present on the landmass or inland waters of Vietnam at some point during service to be entitled to the presumption of herbicide exposure.  Service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97 (July 23, 1997); 66 Fed. Reg. 2376, 23,166 (January 22, 2001).

What constitutes "inland waterways" is not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  As stated in the March 27, 2014 Board decision, "the Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  However, "blue water" service is expressly excluded since the Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  Those are considered to be part of the offshore waters of Vietnam, in part, because of their deep-water anchorage capabilities.  The Manual does note an exception regarding Veterans who served as a coxswain aboard the ship and reported going ashore during anchorage."

Here, in the December 2014 CUE motion, the moving party raised a single allegation of error related to the application of the statutory or regulatory provisions in the March 27, 2014 Board decision.  The moving party argues that, had such error not been committed, the March 27, 2014 Board decision manifestly would have granted either direct or presumptive service connection under 38 C.F.R. §§ 3.307(a)(6), 3.309(e) for his bilateral breast disability and bilateral feet neuropathy based on the current diagnosis and a presumptive exposure to herbicide agents during service in the Republic of Vietnam.  As explained above, the review for CUE in a prior Board decision is based on the record and the law that existed when that decision was made.  See 38 C.F.R. § 20.1403(b).

Turning to the moving party's argument in support of the CUE motion, he argues that the Board determined that the Veteran was not exposed to herbicide agents, on both a direct and presumptive basis, based on a misidentification as to the ship on which the Veteran served.  Specifically, the Veteran stated that he served on the USS Richmond K. Turner, and not, as stated by the Board, the USS Richmond K. Hunt.  The Veteran argues that the Board's determination that he was not exposed to herbicide agents is based on information about the wrong ship.  Thus, he is arguing that the correct facts were not before the Board.

The Board, in the March 27, 2014 decision, correctly stated that the Veteran served on the USS Richmond K. Turner (DLG 20) from October 1967 to December 1968 and that the USS Richmond K. Turner was involved in operations in support of the Republic of Vietnam from July 1968 to November 1968.  However, in summarizing the Veteran's statements that he ferried service members from the ship to shore while docked in Danang Harbor, the Board incorrectly stated that the Veteran was serving aboard the USS Richmond K. Hunt.  The Board then referenced deck logs from the USS Richmond K. Hunt and found that these deck logs had more probative value than the statements from the Veteran and another servicemember indicating that they had gone ashore in Vietnam while the USS Richmond K. Turner was anchored in Danang Harbor.

On review of the record as it existed at the time of the March 27, 2014 Board decision, it appears that all references in such decision to the USS Richmond K. Hunt were mere typographical errors that, despite being apparent errors in fact, do not compel the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  The Board in the March 27, 2014 decision referenced both the USS Richmond K. Hunt and the USS Richmond K. Turner, and appears to have used these names interchangeably.  Furthermore, a review of the record reveals that all of the evidence which the Board attributes to the USS Richmond K. Hunt, including deck logs and the Veteran's statements regarding the details of his service, actually refer to the USS Richmond K. Turner.  Despite this unfortunate typographical error, the Board did indeed rely on the proper facts in the March 27, 2014 decision.  In other words, the correct facts, including the correct deck logs, were before the Board and considered by the Board.  There was no CUE in the March 27, 2014 Board decision.  To the extent the moving party disagrees with the Board's determination that the Veteran was not exposed to herbicide agents during service on either a direct or presumptive basis, he is reminded that disagreement as to how the facts were weighed or evaluated does not constitute CUE.  See 38 C.F.R. § 20.1403(d)(3).

Based on the foregoing, moving party has failed to show that the March 27, 2014 Board decision contains an error, of fact or of law, that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly 

different but for the error.  Hence, the Veteran's CUE motion must be denied as to both issues. 


ORDER

The motion for reversal or revision of the March 27, 2014 Board decision that denied service connection for a bilateral breast disability on the grounds of CUE is denied.

The motion for reversal or revision of the March 27, 2014 Board decision that denied service connection for a bilateral feet neuropathy on the grounds of CUE is denied.




		
S. B. MAYS
	Veterans Law Judge, Board of Veterans' Appeals






